DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment after final received on 02/26/2021.
Claims 1 – 5, 7 – 12 and 14 – 17 are presented for examination.

Allowable Subject Matter
Claims 1 – 5, 7 – 12 and 14 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 5, 7 – 12 and 14 – 17, the prior art fails to disclose that the pattern logic including at least one logic test which is applied to the calculated differential signal to determine if the rail end is a planned rail end or an unplanned rail end, the unplanned rail end being indicative of a break in the rail, and the planned rail end being indicative of a false positive.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/REENA AURORA/Primary Examiner, Art Unit 2858